Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-1386

                         CLIMAX MOLYBDENUM COMPANY,

                                                       Plaintiff,

                                           v.

                                   MOLYCHEM, LLC,

                                                       Defendant-Appellee,

                                           v.

                                 RAMON L. PIZARRO,

                                                       Defendant-Appellant.


      Ramon L. Pizarro, of Denver, Colorado, argued for defendant-appellee.

       Donald T. Trinen, Hart & Trinen, LLP, of Denver, Colorado, argued for defendant-
appellee.

Appealed from: United States District Court for the District of Colorado

Senior Judge Richard P. Matsch
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-1386

                       CLIMAX MOLYBDENUM COMPANY,

                                                     Plaintiff,

                                         v.

                                MOLYCHEM, LLC,

                                                     Defendant-Appellee,

                                         v.

                               RAMON L. PIZARRO,

                                                     Defendant-Appellant.


                                  Judgment

ON APPEAL from the       United States District Court for the District of Colorado

in CASE NO(S).           02-CV-00311

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, CLEVENGER, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED December 8, 2008                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk